DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim(s) recite(s) with respect to at least:
Independent Claim 1:
A gaming system comprising: a processor circuit; and a memory coupled to the processor circuit, the memory comprising machine readable instructions that, when executed by the processor circuit, cause the processor circuit to operate to: receive, from a player, a wager that corresponds to a wagering game that comprises a skill-based challenge; track wagering game experience of the player to determine a player achievement level of the player from a plurality of player achievement levels; select a virtual prize container from a plurality of virtual prize containers that each correspond to one of a plurality of prize levels, the plurality of prize levels each comprising a different prize value; award, to the player, the selected virtual prize container responsive to an occurrence of a game event satisfying an award rule, the selected virtual prize container comprising information defining the corresponding prize level and containing information that defines a prize that corresponds to the selected virtual prize container and that is 
Independent Claim 16:
A gaming device comprising: a processor circuit; and a memory coupled to the processor circuit, the memory comprising machine readable instructions that, when executed by the processor circuit, cause the processor circuit to operate to: select a virtual prize container from a plurality of virtual prize containers that each correspond to one of a plurality of prize levels; award, to a player, the selected virtual prize container responsive to an occurrence of a game event satisfying an award rule, the selected virtual prize container comprising information defining the corresponding prize level and containing information that defines a prize that corresponds to the selected virtual prize container and that is unknown to the player; receive an input from the player that corresponds to the selected virtual prize container; and responsive to receiving the input from the player and to a player achievement level being at a minimum or higher level that corresponds to the prize level of the selected virtual prize container, awarding the prize to the player by communicating information regarding the prize to the player.
Independent Claim 20:
A computer implemented method, comprising: selecting, in response to detecting a game event in a wagering game, a virtual prize container from a plurality of virtual prize containers that each correspond to one of a plurality of prize levels; awarding, to a player, the selected virtual prize container comprising information corresponding to the 
In summary, in regards to claims 1-15, with emphasis on at least Independent Claim 1, the claimed invention focuses a gaming system comprising: a processor circuit; and a memory coupled to the processor circuit, the memory comprising machine readable instructions that, when executed by the processor circuit, cause the processor circuit to operate to: receive, from a player, a wager that corresponds to a wagering game that comprises a skill-based challenge; track wagering game experience of the player to determine a player achievement level of the player from a plurality of player achievement levels; select a virtual prize container from a plurality of virtual prize containers that each correspond to one of a plurality of prize levels, the plurality of prize levels each comprising a different prize value; award, to the player, the selected virtual prize container responsive to an occurrence of a game event satisfying an award rule, the selected virtual prize container comprising information defining the corresponding prize level and containing information that defines a prize that corresponds to the selected virtual prize container and that is unknown to the player; and responsive to the 
The claimed limitations reflect an abstract idea of receiving a wager that corresponds to a skill-based challenge (falling under fundamental economic principles or practices (including hedging, insurance, mitigating risk) and managing personal behavior or relationships or interactions between people including following rules or instructions (particularly, game rules or instructions for managing the awarding of prizes based on player achievement) under Methods of Organizing Human Activity), track wagering game experience of the player to determine a player achievement level of the player from a plurality of player achievement levels; select a virtual prize container from a plurality of virtual prize containers that each correspond to one of a plurality of prize levels, the plurality of prize levels each comprising a different prize value; award, to the player, the selected virtual prize container responsive to an occurrence of a game event satisfying an award rule, the selected virtual prize container comprising information defining the corresponding prize level and containing information that defines a prize that corresponds to the selected virtual prize container and that is unknown to the player; and responsive to the player achievement level being a minimum or higher level that corresponds to the prize level of the selected virtual prize container, awarding the prize to the player by communicating information regarding the prize to the player, wherein the preceding limitations of the abstract idea relating to managing personal 
 This judicial exception is not integrated into a practical application because the claimed invention merely applies the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no element or combination of elements is sufficient to ensure any claim of the present application as a whole amounts to significantly more than one or more judicial exceptions, as described above. For example, the recitations of utilization of a “processor circuit” and/or “memory” used to apply the abstract idea merely implements the abstract idea at a low level of generality and fail to impose meaningful limitations to impart patent-eligibility (the use of a computing device is merely illustrating the environment in which the abstract idea is practiced).  These elements and the mere processing of data using these elements do not set forth significantly more than the abstract idea itself applied on general purpose computing devices. Taking the physical elements individually and in combination, the computer-based components perform purely generic computer-based functions that are silent in regards to clearly indicating how a computer aids the system the extent to which a computer performs/implements the functions of the system. The recited generic elements are a mere means to implement the abstract idea. Thus, they cannot provide the “inventive concept” necessary for patent-eligibility. “[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implement]’ an abstract idea ‘on ... a computer, ’... that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132 S. Ct. at 1301). As such, the significantly more required to overcome the 35 U.S.C. 101 hurdle and transform the claimed subject matter into a patent-eligible abstract idea is lacking. Accordingly, the claims are not patent-eligible.
Furthermore, the applicant discloses that “a processing circuit 12 that controls operations of the EGM 100.  Although illustrated as a single processing circuit, multiple special purpose and/or general purpose processing circuits, processors and/or processor cores may be provided in the EGM 100” (¶ 48) and “The memory device 14 may include random access memory (RAM), which can include non-volatile RAM (NVRAM), magnetic RAM (MRAM), ferroelectric RAM (FeRAM) and other forms as commonly understood in the gaming industry.  In some embodiments, the memory device 14 may include read only memory (ROM).  In some embodiments, the memory device 14 may include flash memory and/or EEPROM (electrically erasable programmable read only memory).  Any other suitable magnetic, optical and/or semiconductor memory may operate in conjunction with the gaming device disclosed herein” (¶ 51).  Such disclosure suggests that any hardware required by the claims are no more than generic components operating in their ordinary capacity.   
Nor do the dependent claims 2-15 add “significantly more” since they merely add to the claimed concepts relating to managing personal behavior or relationships or interactions between people including following rules or instructions (particularly, game rules or instructions for managing the awarding of prizes based on player achievement) under the grouping of Certain Methods of Organizing Human Activity.   The dependent claims failing to place the claimed invention into a practical applicant or additional 
In summary, in regards to claims 16-19, with emphasis on at least Independent Claim 16, the claimed invention focuses a gaming device comprising: a processor circuit; and a memory coupled to the processor circuit, the memory comprising machine readable instructions that, when executed by the processor circuit, cause the processor circuit to operate to: select a virtual prize container from a plurality of virtual prize containers that each correspond to one of a plurality of prize levels; award, to a player, the selected virtual prize container responsive to an occurrence of a game event satisfying an award rule, the selected virtual prize container comprising information defining the corresponding prize level and containing information that defines a prize that corresponds to the selected virtual prize container and that is unknown to the player; receive an input from the player that corresponds to the selected virtual prize container; and responsive to receiving the input from the player and to a player achievement level being at a minimum or higher level that corresponds to the prize level of the selected virtual prize container, awarding the prize to the player by communicating information regarding the prize to the player.  Such claimed features, when analyzed as a whole, are held to be non-statutory because they are considered to be drawn to Certain Methods of Organizing Human Activity.  
The claimed limitations reflect an abstract idea of selecting a virtual prize container from a plurality of virtual prize containers that each correspond to one of a plurality of prize levels; awarding, to a player, the selected virtual prize container responsive to an occurrence of a game event satisfying an award rule, the selected 
 This judicial exception is not integrated into a practical application because the claimed invention merely applies the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea (MPEP 2106.05 (f)) and/or generally links the use of the judicial exception to a particular technology or field of use (MPEP 2106.05 (h)).  The claimed computer components (processor circuit, memory) are recited at a level of generality and are merely invoked as tool to perform the abstract idea.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no element or combination of elements is sufficient to ensure any claim of the present application as a whole amounts to significantly more than one or more judicial exceptions, as described above. For example, the recitations of utilization of a “processor circuit” and/or “memory” used to apply the abstract idea merely implements the abstract idea at a low level of generality and fail to impose meaningful limitations to impart patent-eligibility (the use of a computing device is merely illustrating the environment in which the abstract idea is practiced).  These elements and the mere processing of data using these elements do not set forth significantly more than the abstract idea itself applied on general purpose computing devices. Taking the physical elements individually and in combination, the “[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implement]’ an abstract idea ‘on ... a computer, ’... that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132 S. Ct. at 1301). As such, the significantly more required to overcome the 35 U.S.C. 101 hurdle and transform the claimed subject matter into a patent-eligible abstract idea is lacking. Accordingly, the claims are not patent-eligible.
Furthermore, the applicant discloses that “a processing circuit 12 that controls operations of the EGM 100.  Although illustrated as a single processing circuit, multiple special purpose and/or general purpose processing circuits, processors and/or processor cores may be provided in the EGM 100” (¶ 48) and “The memory device 14 may include random access memory (RAM), which can include non-volatile RAM (NVRAM), magnetic RAM (MRAM), ferroelectric RAM (FeRAM) and other forms as commonly understood in the gaming industry.  In some embodiments, the memory device 14 may include read only memory (ROM).  In some embodiments, the memory device 14 may include flash memory and/or EEPROM (electrically erasable programmable read only memory).  Any other suitable magnetic, optical and/or semiconductor memory may operate in conjunction with the gaming device disclosed herein” (¶ 51).  Such disclosure suggests that any hardware required by the claims are no more than generic components operating in their ordinary capacity.   

In summary, in regards to claim 20, the claimed invention focuses a computer implemented method, comprising: selecting, in response to detecting a game event in a wagering game, a virtual prize container from a plurality of virtual prize containers that each correspond to one of a plurality of prize levels; awarding, to a player, the selected virtual prize container comprising information corresponding to the prize level and concealing a prize that is in the selected virtual prize container; receiving an input from the player that corresponds to the selected virtual prize container; and responsive to a player achievement level being at a minimum or higher level that corresponds to the prize level of the selected virtual prize container, awarding the prize to the player, wherein the player comprises a first player, and wherein responsive to the selected virtual prize container being relinquished by the first player, the method comprises sending a message that is receivable by a second player that offers the second player to redeem the selected virtual prize container that was relinquished by the first player.  Such claimed features, when analyzed as a whole, are held to be non-statutory 
The claimed limitations reflect an abstract idea of selecting, in response to detecting a game event in a wagering game, a virtual prize container from a plurality of virtual prize containers that each correspond to one of a plurality of prize levels; awarding, to a player, the selected virtual prize container comprising information corresponding to the prize level and concealing a prize that is in the selected virtual prize container; receiving an input from the player that corresponds to the selected virtual prize container; and responsive to a player achievement level being at a minimum or higher level that corresponds to the prize level of the selected virtual prize container, awarding the prize to the player, wherein the player comprises a first player, and wherein responsive to the selected virtual prize container being relinquished by the first player, the method comprises sending a message that is receivable by a second player that offers the second player to redeem the selected virtual prize container that was relinquished by the first player, wherein the preceding abstract idea relates to managing personal behavior or relationships or interactions between people including following rules or instructions (particularly, game rules or instructions for managing the awarding of prizes based on player achievement) under the grouping of Certain Methods of Organizing Human Activity.  The interactions encompasses both activity of a single person (for example a person following a set of instructions) and activity that involves multiple people (such as a commercial or legal interaction).  Thus, some interactions between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within this 
 This judicial exception is not integrated into a practical application because the claimed invention merely applies the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea (MPEP 2106.05 (f)) and/or generally links the use of the judicial exception to a particular technology or field of use (MPEP 2106.05 (h)).  The claimed computer components (computer-implemented) are recited at a level of generality and are merely invoked as tool to perform the abstract idea.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no element or combination of “[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implement]’ an abstract idea ‘on ... a computer, ’... that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132 S. Ct. at 1301). As such, the significantly more required to overcome the 35 U.S.C. 101 hurdle and transform the claimed subject matter into a patent-eligible abstract idea is lacking. Accordingly, the claims are not patent-eligible.
Furthermore, the applicant discloses that “a processing circuit 12 that controls operations of the EGM 100.  Although illustrated as a single processing circuit, multiple special purpose and/or general purpose processing circuits, processors and/or processor cores may be provided in the EGM 100” (¶ 48) and “The memory device 14 other forms as commonly understood in the gaming industry.  In some embodiments, the memory device 14 may include read only memory (ROM).  In some embodiments, the memory device 14 may include flash memory and/or EEPROM (electrically erasable programmable read only memory).  Any other suitable magnetic, optical and/or semiconductor memory may operate in conjunction with the gaming device disclosed herein” (¶ 51).  Such disclosure suggests that any hardware required by the claims are no more than generic components operating in their ordinary capacity.   
Consideration of each and every element of each and every claim, both individually and as an ordered combination, leads to the conclusion that the claim are not patent-eligible under 35 USC §101.
Prior Art
	In regards to Claim 1, Bunch (US 2012/0122553) teaches a gaming system comprising: a processor circuit; and a memory coupled to the processor circuit, the memory comprising machine readable instructions that, when executed by the processor circuit, cause the processor circuit to operate to: receive, from a player, a wager that corresponds to a wagering game that comprises a skill-based challenge; track wagering game experience of the player to determine a player achievement level of the player from a plurality of player achievement levels; select a virtual prize ticket from a plurality of virtual prize ticket having different prize values; award, to the player, the selected virtual prize ticket responsive to an occurrence of a game event satisfying 
Wadleigh (US 2004/0209662) teaches selecting a virtual container from a plurality of virtual prizes containers each containing a different prize value.
	However, Bunch or Wadleigh, alone or in combination, fail to explicitly suggest the processor circuit to select a virtual prize container from a plurality of virtual prize containers that each correspond to one of a plurality of prize levels, the plurality of prize levels each comprising a different prize value; the selected virtual prize container comprising information defining the corresponding prize level; and responsive to the player achievement level being a minimum or higher level that corresponds to the prize level of the selected virtual prize container, awarding the prize to the player by communicating information regarding the prize to the player.
	In regards to Claim 16, Bunch (US 2012/0122553) teaches a gaming device comprising: a processor circuit; and a memory coupled to the processor circuit, the memory comprising machine readable instructions that, when executed by the processor circuit, cause the processor circuit to operate to: select a virtual prize ticket from a plurality of virtual prize tickets; award, to a player, the selected virtual prize ticket responsive to an occurrence of a game event satisfying an award rule, the selected virtual prize ticket containing information that defines a prize that corresponds to the selected virtual prize container and that is unknown to the player; receive an input from the player that corresponds to the selected virtual prize container; and responsive to receiving the input from the player, awarding the prize to the player by communicating information regarding the prize to the player.  Wadleigh (US 2004/0209662) teaches 
	However, Bunch or Wadleigh, alone or in combination, fail to explicitly suggest the processor circuit to: select a virtual prize container from a plurality of virtual prize containers that each correspond to one of a plurality of prize levels; the selected virtual prize container comprising information defining the corresponding prize level; and responsive to receiving the input from the player and to a player achievement level being at a minimum or higher level that corresponds to the prize level of the selected virtual prize container, awarding the prize to the player by communicating information regarding the prize to the player.
	In regards to Claim 20, Bunch (US 2012/0122553) teaches a computer implemented method, comprising: selecting, in response to detecting a game event in a wagering game, a virtual prize ticket from a plurality of virtual prize tickets; awarding, to a player, the selected virtual prize ticket concealing a prize that is associated with the selected virtual prize container; receiving an input from the player that corresponds to the selected virtual prize ticket; and awarding the prize to the player, wherein the player comprises a first player.  Wadleigh (US 2004/0209662) teaches selecting a virtual container from a plurality of virtual prizes containers each containing a different prize value concealed therein.  Mayeroff (US 2015/0302693) teaches allowing players to transfer awards to other players.
	However, Bunch, Wadleigh, or Mayeroff, alone or in combination, fail to explicitly computer implemented method, comprising: selecting, in response to detecting a game event in a wagering game, a virtual prize container from a plurality of virtual 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please see PTO- 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAMAR HARPER whose telephone number is (571)272-6177.  The examiner can normally be reached on 7:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/TRAMAR HARPER/Primary Examiner, Art Unit 3715